Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  Continued Examination
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 28, 2022 has been entered, which includes entry of the amendment filed June 28, 2022.  Claims 1-7, 9 and 11-18 are pending in this application, with claims 1-5 withdrawn from consideration as directed to a non-elected invention.  Thus, claims 6, 7, 9 and 11-18 are examined herein.

Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6, 7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over the Kang et al. Journal of Physical Chemistry C article.
Fig. 1 (e) and (f) of Kang depicts a material including spherical silver particles of a size within the ranges recited in claims 6 and 12, and histidine (an amino acid falling within the scope of claims 6 and 7).  
The Kang article does not state the BET specific surface area of the powders disclosed in that reference as recited in claims 6 and 10 as amended.  However:
a) In general the BET surface area of a powder material is a property dependent upon the size and configuration of that powder material.  Because the materials of Kang are the same in size and configuration as the claimed materials (a few microns, spherical), it would appear likely that their BET surface areas would likewise be the same or substantially so.
b) Further, Kang discloses that one can control the size and morphology of the Ag particles in the prior art; see the right hand column of page 10009 of Kang. As such, one of skill in the art would have been able to adjust the concentration of the nitrate solution used to form those Ag particles in order to achieve a desired size and morphology.  This would in turn result in adjusting the BET surface area of the particles.  Therefore, a powder having a BET specific surface area within the ranges recited in the instant claims is at best an obvious variant of the materials specifically set forth in the Kang et al. article.
Thus, the disclosure of the Kang et al. article is held to create a prima facie case of obviousness of a material as presently claimed.

5.	Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over the Kang et al. article, in view of CN 102585743 (and its translation of record).  
Kang does not specify the amount of amino acid in the particles disclosed in that reference as specified in claim 9, and does not disclose a conductive paste as defined in claim 11.  CN ‘743 is similarly directed to materials comprising micron-sized silver powder and an amino acid, i.e. is in a similar field of endeavor as Kang. CN ‘743 indicates it was conventional in the art, at the time of filing of the present invention, to i) include an amount of amino acid as presently claimed in such powders (see para [0010] of the translation) and ii) form a conductive paste including such powders and an organic vehicle, such as an epoxy resin (see para [0016] of the translation).  
Thus the disclosure of the Kang et al. article combined with that of CN 103585743 would have suggested a material as presently claimed to one of ordinary skill in the art.

				Response to Arguments
6.	In remarks filed June 28, 2022, Applicant reviews methods of making silver powder both as disclosed in the specification and as known in the prior art, and states that with respect to the latter “there is some possibility that it is not possible to sufficiently sinter” particles made in that manner and form a conductive film having a low volume resistivity.  Applicant then notes that Kang fails to disclose the BET surface area as claimed (as noted in the rejection supra), and states that the particles of Kang have a very large number of protrusions so their surface area “should be” far larger than that claimed.  However, Applicant provides no specific data in support of that assertion.  Applicant further asserts that Examples 11 and 12 of the present specification would indicate that “the BET specific surface area is far larger than 1.05 m2/g if histidine is used as the amino acid as the method of Kang et al”.  The examiner respectfully disagrees.  Rather, the examples in the specification merely show that it is possible to produce a larger BET surface area using histidine.  The procedure used in the specification examples is not the same as that of Kang, i.e. no “apples to apples” comparison has been made.  Applicant has not clearly shown that the BET surface area or any other property of the claimed materials are in fact patentably distinct from those of the prior art.
	With respect to CN ‘743, Applicant notes that this reference does not disclose a material as presently claimed.  However, the ‘743 disclosure was applied in the rejection to show i) the conventionality of a certain amount of amino acid and ii) the combination of an organic vehicle with silver powders and amino acid as a conductive paste.  Applicant has provided no evidence negating those concepts.

				Allowable Subject Matter
7.	Claims 14-18 are allowable over the prior art of record, and claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art does not disclose or suggest spherical silver powder of a size as claimed and comprising at least one of the amino acids recited in claims 13 or 14.



							
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/           Primary Examiner, Art Unit 1733                                                                                                                                                                                             	October 12, 2022